761 N.W.2d 87 (2008)
Ben HANSEN, Plaintiff-Appellant,
v.
DEPARTMENT OF COMMUNITY HEALTH, Defendant-Appellee.
Docket No. 136283. COA No. 278074.
Supreme Court of Michigan.
October 3, 2008.

Order
On order of the Court, the application for leave to appeal the March 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.
MARKMAN, J. (dissenting).
I would reverse in part the judgment of the Court of Appeals and remand this case to the trial court for an evidentiary hearing concerning the appropriate amount of sanctions with respect to Counts I and II only. In my judgment, sanctions for Count III were inappropriate because that count was not barred by the statute of limitations and plaintiff's legal position on this count was not "devoid of arguable legal merit." MCL 600.2591(3)(a)(iii).
YOUNG, J., joins the statement of MARKMAN, J.